Citation Nr: 1542900	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  15-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962; he also had service in the National Guard.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for bilateral hearing loss was denied by rating decision in April 2008.  A timely appeal was not submitted to the denial, nor was any new and material evidence submitted within the appeal period.

2.  The evidence received subsequent to the April 2008 denial does not relate to the unsubstantiated fact indicating that the Veteran has a bilateral hearing loss due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied reopening of a claim for entitlement to service connection for a bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. § 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen a claim for service connection for a bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156, 20.1103 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in May 2012, prior to adjudication, that informed him of the requirements needed to reopen a claim based on new and material evidence.  This letter also informed him of the requirements in a claim for service connection.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims file after the May 2012 letter.  The Veteran was also informed in the May 2012 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and VA must notify a Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in May 2012 complies with the holding in Kent.  This letter informed the Veteran that the claim was previously denied in April 2008 because the evidence did not show hearing loss related to service.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a bilateral hearing loss.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. 
§ 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999). The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110   (2010).

The issue of entitlement to service connection for a bilateral hearing loss was originally denied by rating decision in April 2008 because the evidence did not show hearing loss due to service, and the Veteran was notified of the decision in May 2008.  That decision was not appealed and no new and material evidence was submitted within the appeal period.  Therefore, the April 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. § 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  Consequently, there would need to be evidence submitted since April 2008 that the Veteran currently has a hearing loss due to service.

The evidence on file at the time of the April 2008 rating decision consisted of the Veteran's service treatment records, VA treatment records dated in September 2004, and a VA evaluation report dated in March 2008.    

The Veteran's service treatment reports do not reveal any complaints or clinical findings of hearing loss; it was noted on the Veteran's July 1962 separation evaluation that he had a "normal audio."  

Bilateral sensorineural hearing loss was noted on outpatient audiology clinic records in September 2004 acoustic trauma in service was reported.

A scheduled VA audiological evaluation was obtained in March 2008.  After review of the veteran's medical history and audiological evaluation, the audiologist concluded that it was less likely as not that the Veteran's hearing loss is causally related to service noise exposure because the Veteran's discharge audiogram reported "normal audio."  The audiologist noted that, according to a 2005 Institute of Medicine Report, there was no scientific basis for delayed onset noise-induced hearing loss.  

The evidence received after April 2008 consists of VA treatment records dated from July 2009 to May 2013 and written statements by and on behalf of the Veteran.  

VA audiological treatment records for July 2009 reveal that the Veteran had bilateral sensorineural hearing loss.  He indicated that his only noise exposure was in service.  The audiogram results were not considered valid for rating purposes.  The Veteran's hearing had not changed significantly since evaluation in March 2008.  The Veteran was considered a good hearing aid candidate.  The Veteran reported on VA audiology clinic evaluation in May 2013 that he noticed hearing loss since the 1970's.  He wore a hearing aid.  Bilateral sensorineural hearing loss was diagnosed.  It was concluded that the Veteran's hearing had not changed significantly since evaluation in July 2009.

The Board has reviewed the evidence received into the record since the February 2004 denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for a bilateral hearing loss.  

Although the evidence added to the claims file since April 2008 is "new" because it was not previously of record, it does not contain any evidence which relates to unestablished facts necessary to substantiate the claim. 

In other words, the additional evidence received since the April 2008 rating decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has a bilateral hearing loss due to service, so it does not raise a reasonable possibility of substantiating the claim.  In fact, the new medical evidence essentially consists of VA treatment records showing that the Veteran's hearing has not changed since March 2008.  Moreover, the Veteran reported in May 2013 that he noticed hearing loss beginning in the 1970's, which is several years after service discharge.   

There is no new medical evidence showing a current hearing loss disability related to service.  The Veteran, as a layperson, is not competent to link his current hearing loss to service noise exposure.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Circ. 2007).  In fact, the only nexus opinion on file is against the claim.  Accordingly, the Board finds that the claim for service connection for a bilateral hearing loss is not reopened.


ORDER

As new and material evidence has not been received, service connection for bilateral hearing loss is not reopened; the appeal is denied.



____________________________________________
ROBERT C.SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


